Citation Nr: 1550859	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  07-40 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for bipolar disorder.

2.  Entitlement to service connection hypertension.

3.  Entitlement to service connection bilateral upper extremity neuropathy.

4.  Entitlement to service connection bilateral lower extremity neuropathy.

5.  Entitlement to service connection substance abuse.

6.  Entitlement to an increased disability rating in excess of 10 percent for left inguinal herniorrhaphy with nerve entrapment.  

7.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 24, 2013, and an evaluation in excess of 50 percent beginning June 24, 2013.  

8.  Entitlement to an increased compensable disability rating for status post left orchiectomy.  

9.  Entitlement to an increased compensable disability rating for scar, residuals of left orchiectomy.  

10.  Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease.  
 
11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in October 2015.  A transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran meets the schedular criteria for an award of a TDIU from July 1, 2013, and the evidence shows that he is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  

2.  At the October 2015 Board hearing, the Veteran testified that an award of TDIU from July 1, 2013, would satisfy any and all pending claims and appeals.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a total rating based on individual unemployability due to service-connected disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

2.  The criteria for withdrawal of an appeal by the Veteran been met as the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for bipolar disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of an appeal by the Veteran been met as the issue of entitlement to service connection hypertension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of an appeal by the Veteran been met as the issue of entitlement to service connection bilateral upper extremity neuropathy.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for withdrawal of an appeal by the Veteran been met as the issue of entitlement to service connection bilateral lower extremity neuropathy.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

6.  The criteria for withdrawal of an appeal by the Veteran been met as the issue of entitlement to service connection substance abuse.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

7.  The criteria for withdrawal of an appeal by the Veteran been met as the issue of entitlement to an increased disability rating in excess of 10 percent for left inguinal herniorrhaphy with nerve entrapment.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

8.  The criteria for withdrawal of an appeal by the Veteran been met as the issue of entitlement to an initial disability rating in excess of 30 percent for PTSD prior to June 24, 2013, and an evaluation in excess of 50 percent beginning June 24, 2013.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

9.  The criteria for withdrawal of an appeal by the Veteran been met as the issue of entitlement to an increased compensable disability rating for status post left orchiectomy.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

10.  The criteria for withdrawal of an appeal by the Veteran been met as the issue of entitlement to an increased compensable disability rating for scar, residuals of left orchiectomy.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

11.  The criteria for withdrawal of an appeal by the Veteran been met as the issue of entitlement to an initial disability rating in excess of 30 percent for coronary artery disease.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to TDIU

At his Board hearing, the Veteran testified that he was seeking an award of TDIU from July 1, 2013.  

A.  Applicable Law

Under the applicable criteria, total disability ratings based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability.  38 C.F.R. § 4.16(a).  


B.  Discussion

In this case, the Board finds that an award of TDIU is warranted from July 1, 2013.  He meets the schedular criteria for an award of TDIU since that date as his combined rating is 70 percent and one disability, PTSD rated at least 40 percent.  See 38 C.F.R. § 4.16(a).  

With regard to this employability, several VA examiner's in June 2013 described the severity of his condition, to include difficulty in establishing and maintaining effective work and social relationships, a limping gait, and numbness and pain worse with standing and walking and sitting.  This evidence makes it likely that the Veteran would be precluded from all forms of sedentary and physical occupation.  See id.  

Accordingly, a TDIU is warranted from July 1, 2013.  The Veteran testified that an award of TDIU from this date would satisfy his appeal as this issue (and all remaining issues).  See Board Hr'g Tr. 2.  As this represents a complete grant of the relief sought on appeal, no discussion of VA's duties to notify and assist is needed.  38 U.S.C.A. §§ 5103(b)(5)(A), 5103A(b)(3)(A).  


II.  Withdrawals

In light of the above award of TDIU from July 1, 2013, pursuant to the Veteran's Board hearing testimony, the remaining issues on appeal are dismissed.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn his appeal as to the issues involving reopening a claim of service connection for bipolar disorder; service connection for hypertension, bilateral upper extremity neuropathy, bilateral lower extremity neuropathy, and substance abuse; and higher disability ratings for left inguinal herniorrhaphy with nerve entrapment, PTSD, status post left orchiectomy, for scar, residuals of left orchiectomy, and coronary artery disease.  

Therefore, with regard to these issues, there remains no allegation of errors of fact or law for appellate consideration, and as such, they are dismissed.




ORDER

A total disability rating based on individual unemployability due to service-connected disability is granted from July 1, 2013.

The appeal is dismissed as to the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for bipolar disorder.

The appeal is dismissed as to the issue of entitlement to service connection hypertension.

The appeal is dismissed as to the issue of entitlement to service connection bilateral upper extremity neuropathy.

The appeal is dismissed as to the issue of entitlement to service connection bilateral lower extremity neuropathy.

The appeal is dismissed as to the issue of entitlement to service connection substance abuse.

The appeal is dismissed as to the issue of entitlement to an increased disability rating in excess of 10 percent for left inguinal herniorrhaphy with nerve entrapment.  

The appeal is dismissed as to the issue of entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD)  prior to June 24, 2013, and an evaluation in excess of 50 percent beginning June 24, 2013.  

The appeal is dismissed as to the issue of entitlement to an increased compensable disability rating for status post left orchiectomy.  

The appeal is dismissed as to the issue of entitlement to an increased compensable disability rating for scar, residuals of left orchiectomy.  

The appeal is dismissed as to the issue of entitlement to an initial disability rating in excess of 30 percent for coronary artery disease.  




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


